ORDER
PER CURIAM.
Husband appeals from the trial court’s judgment on his motion to modify a dissolution decree. The trial court reduced rather than eliminated the maintenance award to the wife and refused to make the reduction retroactive to the date the husband’s motion was filed. Wife cross-appeals from the maintenance reduction and from the denial of attorney’s fees. We find the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears and an extended opinion would serve no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).